DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the amended claims and Applicant remarks filed on February 16, 2022 is acknowledged. Claims 1-18 and 20-23 are pending in this application. Claims 1, 7, 20, and 23 are amended. Claim 19 is cancelled. All pending claims are under examination in this application. 

Examiner’s Note
In Applicant’s remarks filed on February 16, 2022, page 2, Applicant states “Thus, it is submitted that the rejection of claim 2 under 35 USC 112 should be withdrawn”. It is unclear what 35 USC 112 rejection Applicant is referring to. Claim 2 had not been separately rejected under 35 USC 112. Claim 2 has been included in the rejection regarding claim 1 because it does not correct the deficiency. Clarification is requested. 

Withdrawn Objections/Rejections
Claim Objections
	The objection of claim 7 because the claim recites the acronym BHT for butylated hydroxytoluene and BHA for butylated hydroxyanisole has been withdrawn in view of 
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5-18, and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claims 1 and 20 recite “wherein the one or more active ingredients include at least one of active pharmaceutical ingredients and dietary supplement ingredients” has been withdrawn in view of Applicant’s amendment to replace “include” with “comprise”. 
The rejection of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because claim 1, from which 23 depends recites a composition, whereas claim 23 recites method steps for verifying by machine, which does not further limit the structural elements of claim 1 has been withdrawn in view of Applicant’s amendment to correct the dependency of the claims. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-12, 14-18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Vaman et al. US 2011/0293795 in view of Staton et al. (AU 2014248516) has been withdrawn in view of Applicant’ amendments to claims 1 and 20 to recite the length of the first suspension of the two or more suspensions is different from the length of a second suspension of the two or more suspensions. 
— June 2011) 48(3):305-311) 
	
Maintained and New Objections/Rejections
Claim Objections
Claims 1 and 20 are  objected to because of the following informalities:  the claims recite “wherein the one or more active ingredients comprise at least one of active pharmaceutical ingredients and dietary supplement ingredients”. However, the limitation does not read well. It is suggested Applicant amend the limitations to recite “wherein the one or more active ingredients comprise at least one of a pharmaceutical ingredient and a dietary supplement ingredient” to improve readability.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite:

    PNG
    media_image1.png
    433
    696
    media_image1.png
    Greyscale

	The specification does not provide any means for the skilled artisan to ascertain the dosing to be included in the solid assembly. There is no nexus between the suspension beads, length and active agent concentration.  The specification has only provided guidance on the dosing amount of 81 mg of aspirin at a concentration of  greater than 10 mg/mL in order to determine dispensing lengths at  bead diameters of 6 
Additionally, the claims do not require the suspensions contain different active agents or different combinations of active agents. For example, can the two or more suspensions both comprise acetaminophen, at different concentrations (10mg/mL and 50 mg/mL) at different bead diameters, resulting in different bead lengths, which may or may not result in different final dosages? 
Therefore, the specification does not provide adequate written description for the claims as presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the claims recite “wherein each active ingredient is variably dosed…”. The term “variably” is not defined by the specification. It is unclear how the dosing is determined. It is unclear what dose or concentration of the active 
Regarding claim 23, the claim has been amended to recite “wherein each of the two or more suspensions are configured as longitudinal beads”, however, the claim additionally recites “depositing one or more thixotropic suspensions”. It is unclear how many suspensions are present in the assembly. Clarification is requested. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615